t c memo united_states tax_court robert k and dawn e lowry petitioners v commissioner of internal revenue respondent docket no filed date daniel c ertel for petitioners michael a menillo for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on the parties' cross-motions for partial summary_judgment under rule unless otherwise indicated section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - - petitioner robert k lowry petitioner was a partner ina partnership that realized taxable_income from cancellation of indebtedness ’ the issue for decision is whether the event causing the recognition of such income ie the partnership's surrender of real_property occurred in or petitioners resided in santa ana california at the time they filed their petition summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 116_tc_73 61_tc_861 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 both parties assert that the issue before us is ripe for summary adjudication and that there is no genuine issue as to any material fact although petitioners robert k and dawn e lowry filed joint tax returns for the years in issue and respondent issued a joint notice_of_deficiency the adjustment that is the subject of the pending motions relates solely to petitioner robert k lowry's investment in a partnership - - the following is a summary of the relevant facts that do not appear to be in dispute they are stated solely for purposes of deciding the pending motions and are not findings_of_fact for this case fed r civ p a rule a sundstrand corp v commissioner supra background during the years in issue petitioner was a 50-percent partner in a partnership known as lowry wells investments the partnership the partnership owned a building located pincite2 fitch street irvine california fitch property that was subject_to a mortgage reflecting a loan from aid association of lutherans aal on date the partnership as borrower and aal as lender entered into a covenant not to sue the covenant stated in pertinent part in consideration of the hereinafter granted release from the partnership the conveyance of the real_property located pincite2 fitch street and other good and valuable consideration aall hereby covenants not to sue borrower in connection with those mortgage loans made by lender to borrower emphasis added the release referred to above was contained within the covenant and stated that the partnership released all claims it might have had against aal in connection with the loans on date escrow closed on the fitch property and title to the fitch property passed from the partnership to aal - aal issued to the partnership a form 1099-a acquisition or abandonment of secured_property indicating that the partnership had an outstanding debt of dollar_figure on the fitch property and that the fitch property had been surrendered to aal on date at an appraised value of dollar_figure on date the partnership filed an amended_return for which included a statement that the information contained in the form 1099-a issued by aal was wholly inaccurate and that aal erred in reporting the transaction during the statement indicated that a deed in lieu of foreclosure was delivered to aal on date and further indicated that the fitch property had been transferred to lowry wells limited_liability_company which will correctly report this event on a return and realize and recognize any gains or losses as is appropriate in that filing following an examination of the partnership's return for respondent issued a 30-day_letter to the partnership including an examination_report which stated in pertinent part on it the partnership surrendered the property back to the lender aal respondent subsequently issued a notice_of_deficiency to petitioners determining deficiencies in and accuracy-related_penalties with respect to their federal income taxes for and contrary to the examination_report attached to the 30-day_letter respondent determined that the - - partnership surrendered the fitch property to aal in and that petitioners failed to report dollar_figure on their return representing petitioner's distributive_share of the gain recognized by the partnership under sec_1231 petitioners filed a petition contesting the notice_of_deficiency in which they contend that the surrender of the fitch property occurred in and respondent erred in determining that the resultant cancellation_of_indebtedness_income was recognized in respondent contends that the partnership recognized a gain in because the closing of escrow on and transfer of title to the fitch property occurred on date discussion the partnership and aal executed a covenant which plainly states that aal's cancellation of the partnership's debt was conditioned among other requirements on the conveyance of the fitch property black's law dictionary 7th ed defines the term convey as to transfer or deliver something such as a right or property to another esp by deed or other writing the covenant does not purport to convey the fitch property from the partnership to aal rather the covenant merely describes the consideration to be exchanged by the partnership and aal to support their mutual agreement not to sue it is well settled that an agreement to cancel debt in the future - - will not be deemed to discharge the indebtedness immediately if the cancellation is contingent upon future events 88_f2d_170 5th cir affg 34_bta_424 116_tc_63 we have consistently held that with respect to real_property sale or transfer of ownership is complete upon the earlier of the passage of legal_title or the practical assumption of the benefits_and_burdens_of_ownership 115_tc_605 and cases cited therein in the instant case there is no dispute that the passage of legal_title occurred in furthermore the record is devoid of any evidence that aal assumed any benefit or burden of ownership of the fitch property before the passage of legal_title for these reasons we hold that the partnership's cancellation of debt provided for by the covenant not to sue was recognized on date accordingly we shall deny petitioners' motion for partial summary_judgment and grant respondent's cross-motion petitioners argue that the statement contained in the examination_report attached to respondent's 30-day_letter that the building was surrendered in constitutes an admission that respondent found as fact that the surrender occurred in petitioners' reliance on the 30-day_letter amounts to a - request that the court look behind the notice_of_deficiency it has long been a general_rule of this court that we shall not look behind a deficiency_notice to examine the evidence used in making a deficiency determination 62_tc_324 the underlying rationale for not looking behind a deficiency_notice is that a trial before this court is a proceeding de novo and our determination must be based on the merits of the case without regard to any previous record developed at the administrative level 97_tc_7 greenberg's express inc supra pincite accordingly we do not consider the 30-day_letter or the examination_report attached thereto to reflect the foregoing an order denying petitioners' motion for partial summary_judgment and granting respondent's oral cross-motion for partial summary_judgment will be issued
